Citation Nr: 9904827	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  97-17 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for permanent eye damage due to administration of the wrong 
medication.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to July 
1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied entitlement to compensation 
benefits pursuant to 38 U.S.C.A. § 1151 (Section 1151) for 
permanent eye damage due to the wrong medication being 
administered. 

In conjunction with his notice of disagreement (NOD) received 
in January 1997 with respect to the Section 1151 claim, the 
veteran also filed a claim of entitlement to an increased 
evaluation for a chronic back strain, but a 20 percent 
evaluation was continued for that latter disability pursuant 
to an April 1997 rating.  A statement of the case (SOC) 
concerning the Section 1151 claim was issued in February 
1997.  Thereafter, the veteran filed a notice of appeal as to 
the Section 1151 claim, which was received in June 1997.  The 
latter document also appears to disagree with the assigned 
evaluation for chronic back strain.  However, the issue of an 
increased rating for chronic back strain has not been 
developed for appellate review.  The veteran had also made 
inquiry during this appeal to benefits available for his son.  
These matters are referred to the RO for clarification and 
any action deemed appropriate.  

The Board additionally notes that in March 1997 the veteran 
claimed entitlement to service connection for PTSD, which was 
granted with a 30 percent evaluation assigned pursuant to an 
October 1997 rating decision.  In March 1998, the veteran 
requested to reopen the evaluation determination for PTSD, 
and he also sought entitlement to service connection for 
hypertension.  The RO, in a rating decision of September 
1998, continued the 30 percent evaluation for PTSD and denied 
the claim of entitlement to service connection for 
hypertension as not well grounded.  A NOD is not of record as 
to that latter determination.  Consequently, those issues are 
not properly before the Board.  

The Board also notes that, pursuant to the March 1998 
inquiry, the RO requested the veteran provide completed forms 
in conjunction with his claim for a total compensation rating 
based on individual unemployability, but there is no 
indication that the veteran has responded to this request.  
Having requested a hearing before the Board, the veteran 
requested a postponement for the hearing scheduled for 
November 16, 1998.  The request was granted and the hearing 
was rescheduled for January 25, 1999.  Notice of the hearing 
was mailed to the veteran's address of record more than one 
month prior to the scheduled hearing date and was not 
returned as undeliverable.  The veteran failed to appear.  No 
additional request was received for rescheduling.  Therefore, 
the request for hearing is deemed withdrawn, and the appeal 
is being processed accordingly.  38 C.F.R. § 20.704 (d) 
(1998).  


FINDING OF FACT

There is no competent medical evidence of record that the 
veteran suffered additional disability as the result of VA 
treatment; the claim for compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 (West 1991) for 
permanent eye damage due to the wrong medication being 
prescribed by VA is not plausible.


CONCLUSION OF LAW

The veteran's claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for permanent eye damage due 
to the wrong medication being prescribed by VA is not well-
grounded. 38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In essence, the veteran maintains that the erroneous 
administration of steroids during the course of eye treatment 
has caused permanent eye damage to include bleeding. 

Title 38, United States Code, Section 1151 provides that, 
where a veteran suffers an injury or an aggravation of an 
injury resulting in additional disability by reason of VA 
hospital, medical or surgical treatment, compensation shall 
be awarded in the same manner as if such disability were 
service connected.

However, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result or were intended to result from the 
treatment.  38 C.F.R. § 3.358(c)(3).  

The only issue before the Board is whether the veteran 
suffered additional disability as a result of VA eye 
treatment. 

Additional VA medical records show that the veteran was 
evaluated and treated on numerous occasions from 1981 to 1995 
for a variety of complaints and ailments, including Graves' 
disease (hyperthyroidism) and several eye symptoms and 
disorders.  He developed hyperthyroidism requiring treatment 
in January 1991.  Treatment included steroid therapy.  A 
physician reported in November 1991 that the veteran's 
tearing was due to hypertrophy of the lacrimal glands.  He 
was informed of the use of steroids to attempt to prevent or 
slow the progression of eye changes.  Eye abnormalities 
included eye muscle changes, with bilateral ptosis and muscle 
enlargements, diplopia, lid lag, and eye discomfort, which 
were all attributed to thyroid disease.  The veteran was 
hospitalized in June 1992, primarily for lower 
gastrointestinal bleeding, secondary to diverticulosis, 
colonic polyps, and internal hemorrhoids.  It was noted 
during this hospitalization that the veteran was on steroid 
therapy, but there is no indication in the discharge summary 
that such treatment caused bleeding or eye problems.

An advisory medical opinion from a VA non-rating board member 
dated from March 1996 is of record.  In the rating decision 
and also in the statement of the case, the veteran was 
informed of the use of this evidence and has been afforded an 
opportunity to provide evidence in rebuttal to that opinion.  
Consequently, the Board may consider such evidence in the 
adjudication of the instant claim.  See Perry v. Brown, 9 
Vet. App. 2 (1996); Austin v. Brown, 6 Vet. App. 547 (1994).  
The March 1996 medical opinion concludes, after a review of 
the medical record, that the veteran's eye problems were 
caused from the progression of thyroid problems and that the 
administration of medication during the course of VA 
treatment was not inappropriate and did not cause eye or 
internal bleeding problems.  The doctor also stated that 
steroids were not found to be the cause of bleeding during a 
1981 hospitalization.  As noted above, a VA medical center 
discharge summary dated in June 1992 shows that the veteran's 
lower gastrointestinal bleeding was secondary to 
diverticulosis, colonic polyps, and internal hemorrhoids; 
there is no indication in the discharge summary that steroid 
therapy caused bleeding or eye problems.

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well- 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The Court of 
Veterans Appeals (the Court) has defined "well-grounded 
claim" as a "plausible claim, one which is meritorious on its 
own or capable of substantiation."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Such a claim need not be 
conclusive, but only possible to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Id.  A claim must be more than 
just an allegation; a claimant must submit supporting 
evidence. Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
If a claim is not well-grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, the VA does not have a duty to assist the veteran 
further in the development of the claim.  38 U.S.C.A. § 
5107(a); Murphy, 1 Vet. App. at 81-82.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. §5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.
The Board finds no medical evidence that supports the 
veteran's allegation that he developed eye disability as the 
result of VA steroid treatment.  The relevant medical 
evidence, dated from 1981 to 1995, does not show that steroid 
treatment resulted in bleeding or eye disease.  The only 
medical opinion that addresses the contended causal 
relationship, Dr. Johnson's March 1996 statement, goes 
against the veteran's claim.  The veteran challenges the 
opinion primarily on the grounds that it was offered without 
an examination being performed.  However, Dr. Johnson 
reviewed all of the relevant medical evidence in the claims 
file and offered an unequivocal opinion that the steroid 
therapy in question did not result in eye problems, including 
internal bleeding.  

In reaching this determination, the Board recognizes that 
this issue is being disposed of in a manner that differs from 
that used by the RO.  The Board has, therefore, considered 
whether the veteran has been given adequate notice to 
respond, and if not, whether he has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In light of 
his failure to meet his obligation in the adjudication 
process by not submitting evidence of a nexus between VA 
treatment and an eye disability, and because the outcome 
would be the same whether the claims were treated as not well 
grounded or adjudicated on the merits, the Board concludes 
that he has not been prejudiced by this approach.  See Meyer 
v. Brown, 9 Vet. App. 425, 432 (1996).

As the foregoing explains the need for competent evidence of 
a nexus between VA treatment and an eye disability, the Board 
views its discussion above sufficient to inform the veteran 
of the elements necessary to complete his application for 
compensation pursuant to the provisions of 38 U.S.C.A. § 
1151.  Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995). 




ORDER

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
permanent eye damage as the result of the administration of 
incorrect medication is denied. 





		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

